Case: 20-51045     Document: 00516000168         Page: 1     Date Filed: 08/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 31, 2021
                                No. 20-51045
                            consolidated with                        Lyle W. Cayce
                                No. 20-51047                              Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ervin Anibar Lopez-Ordonez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-253-1
                            USDC No. 4:20-CR-319-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51045      Document: 00516000168         Page: 2     Date Filed: 08/31/2021




                                    No. 20-51045
                                  c/w No. 20-51047

          Ervin Anibar Lopez-Ordonez appeals his sentence of 21 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal entry after removal
   under 8 U.S.C. § 1326. He also appeals from the judgment revoking his
   supervised release. Lopez-Ordonez argues that the enhancement of his new
   sentence under § 1326(b)(1) was based on his prior conviction and increased
   the statutory maximum terms of imprisonment and supervised release. He
   maintains that the enhancement is unconstitutional because his prior
   conviction is treated as a sentencing factor rather than an element of the
   offense that must be alleged in the indictment and found by a jury beyond a
   reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
   for further review. The Government moves for summary affirmance in each
   of these consolidated appeals, asserting that Lopez-Ordonez’s argument is
   foreclosed.
          The parties are correct that Lopez-Ordonez’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Further, Lopez-Ordonez has abandoned any challenge to the revocation of
   his supervised release by failing to brief an argument as to the revocation. See
   United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010). Accordingly,
   the Government’s motions for summary affirmance are GRANTED, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), its
   alternative motions for an extension of time to file a brief are DENIED, and
   the judgments of the district court are AFFIRMED.




                                          2